*231OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in New York by the Appellate Division, First Judicial Department, on August 6, 1974. He now seeks to resign in the face of allegations of misconduct currently being investigated by petitioner.
By affidavit dated September 7, 1993, respondent requests an order pursuant to 22 NYCRR 603.11 permitting him to resign as a member of the Bar of the State of New York. In compliance with 22 NYCRR 603.11, respondent states (1) that there is currently pending an investigation in which he is alleged to have engaged in professional misconduct, (2) that he cannot successfully defend himself on the merits, (3) that his resignation is freely and voluntarily submitted, (4) that he has not been subjected to coercion or duress, and (5) that he is fully aware of the implications of submitting his resignation.
The allegations of misconduct are that checks drawn on respondent’s escrow account on three occasions were returned for insufficient funds. Respondent admits that he commingled his personal funds with those of his clients, and that he knowingly and intentionally used some of his clients’ funds for personal purposes. Respondent points out that in each case, his clients received full restitution immediately upon his knowledge of the dishonor of the checks. Although respondent acknowledges that he cannot successfully defend against the charges against him on the merits, he contends that his inability to properly attend to his law practice was directly related to the illness and death of close family members as well as his own lymphoma.
Respondent’s affidavit complies with 22 NYCRR 603.11, and the Departmental Disciplinary Committee supports respondent’s request.
Accordingly, respondent’s request to resign from the Bar of the State of New York is granted on consent and his name is stricken from the roll of attorneys, effective immediately.
Murphy, P. J., Wallach, Kassal, Rubin and Nardelli, JJ., concur.
Respondent’s request to resign from the Bar of the State of New York is granted on consent, and his name is stricken from the roll of attorneys, effective immediately.